Citation Nr: 0024120	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  98-14 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial, compensable rating for 
lumbosacral spine disability.

2.  Entitlement to service connection for chronic 
genitourinary disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1994 to 
June 1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Montgomery 
Regional Office (RO) May 1998 rating decision which granted 
service connection for L4-5 and L5-S1 facet arthropathy, 
assigning it a noncompensable rating, and denied service 
connection for hypersensitive bladder with instability.

Appellate consideration of entitlement to a compensable 
rating for the service-connected lumbosacral spine disability 
is held in abeyance pending completion of the development 
requested in the remand below.


FINDING OF FACT

It is plausible that the veteran's genitourinary disability, 
manifested by nocturia, may have developed during active 
service.


CONCLUSION OF LAW

The claim of service connection for chronic genitourinary 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110 (West 1991).  

Service connection may also be allowed on a presumptive basis 
for cardiovascular-renal diseases and nephritis, if the 
pertinent disability becomes manifest to a compensable degree 
within one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309 (1999).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-127 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).  

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A mere 
allegation that a disability is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim which would justify a belief by a fair and 
impartial individual that the claim is plausible.  In order 
for a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and a current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

The veteran's service medical records reveal, in pertinent 
part, a February 1997 complaint of increased urinary 
frequency and urgency (without dysuria or other symptoms) 
which he reportedly experienced for the past 5 months; on 
examination, increased urinary frequency syndrome was 
diagnosed.  Numerous clinical studies were performed later in 
February 1997 (the results of some of which were reported in 
the Spanish language) and, on medical evaluation board 
examination in March 1997, "hypersensitive bladder with 
instability" was diagnosed; the medical board examination 
report (discussing and interpreting the above-noted February 
1997 genitourinary system clinical studies) indicates that he 
experienced day- and night-time urinary frequency (without 
irritative or obstructive symptoms) for the past 5 months, 
urinary urgency, and nocturia; on examination, it was 
indicated that there were no "pathological findings," but 
the clinical studies showed hypersensitive bladder with 
instability, hypertonic sphincter with a bladder neck that 
was tightened, trabeculations in the bladder mucosa of 1:4, 
and "no other pathological findings."

On VA medical examination in July 1997, the veteran reported 
urinary frequency, predominantly at night, since January 
1997, noting that he was prescribed some kind of medication 
which did not relieve the symptoms.  On examination, nocturia 
was diagnosed.

VA medical records from February to October 1998 do not 
indicate treatment for genitourinary disability, but include 
a complete blood count and urinalysis studies in October 
1998.

On VA general medical examination in February 1999, the 
veteran's genitourinary system or any complaints referable 
thereto were not examined, but it was indicated that 
urinalysis was normal; complete blood count study reportedly 
showed "slightly decreased" MCV (mean corpuscular volume) 
of 78.6 and MCH (mean corpuscular hemoglobin) of 26.2.  

At a July 2000 Travel Board hearing, the veteran testified 
that he had experienced symptoms of frequent nocturia, up to 
several times per night, since active service.

Based on the evidence currently of record, the Board finds 
that the claim of service connection for chronic 
genitourinary disability is well grounded as it is capable of 
substantiation.  38 U.S.C.A. § 5107(a).  This finding is 
based on the veteran's service medical records and the July 
1997 VA medical examination report, diagnosing increased 
urinary frequency syndrome and hypersensitive bladder with 
instability shortly after service separation, and showing 
clinical finding of nocturia in July 1997.  See Hampton v. 
Gober, 10 Vet. App. 481 (1997) (holding that the veteran's 
service connection claim was well grounded despite the 
absence of a diagnosis of chronic disability on VA medical 
examination a few months after service separation, but where 
his service medical records showed a diagnosis of the claimed 
disability at the time of service separation, and he filed 
his service connection claim one month after separation from 
service).  It is noted that although no report or clinical 
finding referable to any genitourinary disability was 
recorded on VA general medical examination in February 1999, 
that examination was specifically performed to determine the 
nature of other disabilities unrelated to the genitourinary 
system; the absence of any pertinent findings or reports in 
February 1999 does not, in itself, indicate the absence of 
any chronic genitourinary disability.

Finally, at his July 2000 hearing, the veteran testified that 
he continued to experience the pertinent genitourinary 
symptomatology.  The Board notes that although the veteran is 
not competent to provide a medical diagnosis of a chronic 
disability, or to relate current disability to a specific 
cause, he is competent to state that he experienced 
personally observable symptoms since service.  See Cartright 
v. Derwinski, 2 Vet. App. 24 (1991).  Thus, the entirety of 
the evidence currently of record indicates that his service 
connection claim is well grounded.


ORDER

The claim of service connection for chronic genitourinary 
disability is well grounded.


REMAND

As the veteran's claim of service connection for chronic 
genitourinary disability is well grounded, VA has a duty to 
assist him in the development of facts pertinent to the claim 
under 38 U.S.C.A. § 5107(b), including a thorough VA 
examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  
The record shows that he had a VA medical examination in July 
1997, diagnosing nocturia, and that he had another VA medical 
examination in February 1999, however, complaints or 
impairment referable to the genitourinary system were not 
recorded on the latter occasion.  

As discussed above, the veteran's service medical records 
document a diagnoses of increased urinary frequency syndrome 
and hypersensitive bladder with instability; post-service, 
symptoms of nocturia were "diagnosed" on VA medical 
examination in June 1997, and the veteran testified, in July 
2000, that he continued to experience nocturia.  Thus, the 
Board believes that a complete VA medical examination should 
be performed, including a review of the claims file, to 
determine the nature and origin of any chronic genitourinary 
disability which may now be present.  Suttmann v. Brown, 
5 Vet. App. 127, 137 (1993).

The veteran's claim of a compensable rating for the service-
connected lumbosacral spine disability is well grounded, 
Murphy, 1 Vet. App. 78, as it stems from the rating initially 
assigned at the time of the grant of service connection.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  If a claim is 
well grounded, VA has a duty to assist in the development of 
facts pertinent to the claim (38 U.S.C.A. § 5107(b)) which 
includes a thorough VA examination.  Hyder, 1 Vet. App. 221.

In this case, the most recent VA general medical examination 
was performed in February 1999 discussing, in pertinent part, 
the veteran's subjective symptoms and impairment referable to 
his service-connected lumbosacral spine disability 
(consisting of intermittent pain, at times radiating to his 
lower extremities), and recording objective manifestation 
associated therewith (including neurological impairment); on 
examination, "chronic low back pain" was diagnosed, and the 
examiner opined that the veteran had mild to moderate 
functional loss due to pain.

At his July 2000 Travel Board hearing, the veteran testified 
that symptoms and impairment associated with his service-
connected low back disability increased in severity since the 
last VA medical examination in February 1999, in that he had 
back pain on a daily basis (frequently radiating to his lower 
extremities), increasing in severity and persistence when he 
engaged in strenuous physical activity or on prolonged 
standing or sitting.

When a veteran claims that a disability is worse than when 
originally rated, and the available evidence is inadequate to 
evaluate the current state of the condition, VA must provide 
a new examination.  Olsen v. Principi, 3 Vet. App. 480 
(1992).  Thus, a thorough, contemporaneous VA orthopedic 
examination should be conducted to assess the current 
severity of the veteran's service-connected lumbosacral spine 
disability, addressing the extent of any functional 
impairment, including during flare-ups of symptoms in 
relation to objective manifestations of the disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
in association with any genitourinary 
impairment and low back disability since 
service.  After any necessary 
authorizations are obtained from the 
veteran, complete copies of all relevant 
VA or private reports of medical 
treatment (not already of record) should 
be obtained by the RO and incorporated 
into the claims folder.

2.  The veteran should be afforded a VA 
medical examination to determine the 
nature and etiology of any chronic 
genitourinary disability which may now 
be present.  The claims folder must be 
made available to the examiner for 
review in conjunction with this request 
for medical opinion, and any report must 
reflect the examiner's review of 
pertinent evidence in the claims folder.  
The examiner should be asked to provide 
an opinion as to whether it is as likely 
as not that any genitourinary disability 
found is causally related to service (to 
the extent possible, the examiner should 
be asked to comment on whether any in-
service symptoms may be distinguished 
from post-service symptoms, and if so, 
he or she should be requested to explain 
such distinction).  If any of the 
foregoing cannot be determined, the 
examiner should so state for the record.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
extent and severity of his service-
connected lumbosacral spine disability. 
The examination report should include a 
full description of all pertinent 
symptoms and clinical findings, and an 
assessment of the functional impairment 
resulting therefrom.  All findings 
should be recorded in detail.  The 
entire claims folder must be made 
available to the examiner for review in 
conjunction with the examination, and 
the examination report must reflect a 
review of the claims folder.  The 
examiner should elicit all of the 
veteran's subjective complaints 
concerning his service-connected low 
back disability and provide an opinion 
as to whether there is adequate 
pathology present to support each 
subjective complaint of pain.  The 
examiner should comment on the severity 
of the manifestations on the veteran's 
ability to function in the employment 
arena.  The examiner should also comment 
on whether there are other objective 
indications of the extent of the 
veteran's pain, such as visible 
manifestations on movement of the low 
back and functional impairment due to 
pain.  

4.  The RO review of the veteran's 
increased rating claim should include in 
its readjudication of the evidence 
consideration of 38 C.F.R. §§ 4.40, 4.45 
and 4.59, and should specifically 
document consideration of 38 C.F.R. 
§ 3.321(b)(1) (1999).  See Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996) (the 
Board is precluded from assigning an 
extraschedular rating in the first 
instance).

5.  The RO should carefully review the 
examination reports and other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

If the benefits sought on appeal are not granted, the veteran 
should be provided a supplemental statement of the case and 
afforded an opportunity to respond.  The case should then be 
returned to the Board for review.  

The veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 



